Citation Nr: 1329456	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  04-42 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU). 
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1970. 
 
This matter was first addressed as part of decision/remand 
issued by the Board of Veterans' Appeals (Board) in March 
2010.  As discussed at that time, in Rice v. Shinseki, 22 
Vet. App. 447 (2009) the United States Court of Appeals for 
Veterans Claims (Court) held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  In this case, it was observed that the appellant 
seemed to raise this issue in the course of VA examinations 
conducted in March 2006 and May 2009.  Therefore, the Board 
determined in March 2010 that the TDIU issue had been raised 
by the record, and as such was properly before the Board. 
 
In February 2008, the Veteran testified at a personal 
hearing before an Acting Veterans Law Judge.  A transcript 
of the proceeding has been associated with the claims file. 
 
The Board remanded the claim in March 2010 and July 2011, so 
that additional development of the evidence could be 
conducted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2008, the Veteran presented testimony at a 
travel board hearing before an Acting Veterans Law Judge 
(AVLJ), a transcript of which is of record.  In July 2013, 
the Veteran was informed in a letter from the Board that the 
AVLJ who conducted his hearing was no longer employed by the 
Board.  The Veteran was offered an opportunity to testify at 
another hearing.  See 38 C.F.R. § 20.707 (2012).  The 
Veteran responded that he would like to appear at a hearing 
before a VLJ at the local RO.  As such, the requested 
hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board 
hearing at the RO.  Provide him and his 
representative reasonable advance notice 
of the date, time, and location of the 
hearing.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


